In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-16-00401-CV
     ___________________________

  IN THE INTEREST OF S.R., A CHILD


  On Appeal from the 325th District Court
          Tarrant County, Texas
      Trial Court No. 325-425702-07


 Before Sudderth, C.J.; Kerr and Pittman, JJ.
 Memorandum Opinion by Justice Pittman
                           MEMORANDUM OPINION

       Appellant M.S. (Mother) appeals from the trial court’s “2nd Reformed Order in

Suit to Modify Parent-Child Relationship” (2nd Reformed Order). Because we hold

that the trial court did not abuse its discretion by ordering Mother to pay the

attorney’s fees of R.R. (Father), we affirm the 2nd Reformed Order as modified.

                                   BACKGROUND

       Father and Mother have battled over their child S.R. most of her life. She was

four years old at the time of their divorce; she is now fourteen. In Mother’s appeal of

the 2nd Reformed Order—the trial court’s latest final order—she originally raised five

issues—three issues challenging the order’s conservatorship, possession, and access

provisions (and certain related findings of fact and conclusions of law) regarding S.R.

(Issues One through Three); one issue contending that the trial court abused its

discretion by ordering Mother to pay Father’s attorney’s fees (Issue Four); and one

issue contending that if this court reverses the 2nd Reformed Order and remands this

case to the trial court based on the conservatorship, possession, or access provisions,

we should also direct that court to reconsider attorney’s fees, child support, and

medical support in the interest of justice (Issue Five).

       On June 27, 2018, in a new modification proceeding (new proceeding) begun in

the trial court before the filing of this appeal, Mother and Father modified the 2nd

Reformed Order by entering into a Rule 11 Agreement in open court and on the

record. To his “Response to [This] Court’s Request to Show Cause for Continuation”

                                            2
of this appeal (supplemental brief), Father attached a reporter’s record of the June 27,

2018 hearing in which Mother’s trial counsel read the Rule 11 Agreement into the

record and the trial court approved it. Highlights of the Rule 11 Agreement include:


      1.     Both parents will be named joint managing conservators;

      2.     Neither parent will have the exclusive right to determine S.R.’s primary
             domicile;
      3.     S.R.’s domicile will be restricted to Denton and Tarrant Counties;
      4.     The parents will alternate weekly possession of S.R. during the school
             year and 14-day periods of possession of her during her summer
             vacation from school;
      5.     The parents will have standard holiday possession as provided in the trial
             court’s live temporary orders;
      6.     No parent is restricted from attending S.R.’s local school activities not
             requiring a chaperone, but the parent not in possession is to limit
             contact with the child during the activity;
      7.     S.R. will remain at her private school absent written agreement otherwise
             and both parents will be responsible for the school’s tuition and other
             expenses, prorated based on their earnings or earning potential. If the
             school only allows one payor, Father will pay the school and Mother will
             reimburse him for her portion;
      8.     Those payments for tuition and school expenses will constitute child
             support, and there will not otherwise be periodic child support;
      9.     Father will pay health insurance premiums, and he and Mother will split
             the deductibles and “uninsured stuff” evenly; and
      10.    The parent in possession must make S.R. available every Wednesday
             night at 8 p.m. for a maximum thirty-minute telephone conversation
             with the other parent absent 24 hours’ notice of a scheduling change.




                                           3
      In his recitation of the Rule 11 Agreement, Mother’s trial counsel stated with

no objection,

              There is currently pending an appeal. There is no agreement at
      this point on what to do, if anything, about the appeal. And the appeal
      is its own—has its own life, because there’s other things in it besides
      custody and monetary business, and . . . if we settle this case here we’ll
      just simply advise the Court to settle—if the appeals court settles then
      here is this . . . . That will be up to them, I guess.
      Father’s trial counsel stated afterward in the hearing that Mother’s trial counsel

“accurately described the agreement” they had “negotiated on behalf of the parties.”

      Mother has attached to her “Supplemental Brief and Notice of Partial

Settlement” (supplemental brief) filed in response to this court’s show-cause order a

July 12, 2018 order signed by Mother’s and Father’s trial counsel and the trial court

clarifying that the Rule 11 Agreement terminated Mother’s prior periodic child-

support obligation:

              On June 27, 2018, the parties entered into a Rule 11 Agreement
      which was read into the record. IT IS ORDERED that [Mother]’s
      obligation to pay current child support is terminated effective June 27,
      2018. Any issue of overpayment or underpayment will be addressed in a
      final typed order to be entered herein.
      Further, in Mother’s supplemental brief, she recognizes that the Rule

11 Agreement also modified the 2nd Reformed Order’s provisions regarding the

conservatorship and possession of and access to S.R. While the parents’ negotiations

of unresolved issues in the new proceeding continue, the Rule 11 Agreement resolves

most of the issues in this appeal as well as most of the issues in the new proceeding.



                                           4
                                   DISCUSSION

I.    After the Rule 11 Agreement, All of Mother’s Appellate Issues Except the
      Issue Challenging the Award of Attorney’s Fees Are Moot.

      The parties agree in their supplemental briefs that Mother’s issues concerning

conservatorship, possession, and access are moot. As this court explained in an

earlier opinion concerning these parties,

      [T]he law generally provides that, despite the existence of a justiciable
      controversy between the parties at the time the dispute arose or the
      appeal was taken, changed circumstances may moot a complaint. Thus,
      for any number of reasons, a complaint regarding a final judgment—
      whether arising under the family code or any other civil law provision—
      can become moot prior to resolution of the matter on appeal.
In re R______, 514 S.W.3d 919, 927–28 (Tex. App.—Fort Worth 2017, orig.

proceeding) (citations omitted).

      Based on (1) the Rule 11 Agreement and the July 12, 2018 agreed order quoted

above, which we may consider despite their absence from the appellate record, see

Tex. Gov’t Code Ann. § 22.220(c) (West Supp. 2018); Robbins v. Robbins, 550 S.W.3d

846, 853 (Tex. App.—Fort Worth 2018, no pet.), (2) Mother’s representations in her

supplemental brief, and (3) Father’s representations in his supplemental brief, we

agree with the parties that Mother’s conservatorship, possession, and access issues on

appeal are now moot. We therefore dismiss Mother’s first three issues as moot. See

R______, 514 S.W.3d at 928, 930 (recognizing that a subsequent modification can

moot a pending appeal of an order in a suit affecting the parent-child relationship); In

re B.W.E., No. 14-13-00467-CV, 2014 WL 259869, at *1–2 (Tex. App.—Houston


                                            5
[14th Dist.] Jan. 9, 2014, no pet.) (mem. op.) (dismissing appeal as moot when father’s

issues challenged child-support obligations but an agreed judgment terminated all

child-support obligations and unconditionally released the arrearage); In re D.S.,

No. 04-09-00757-CV, 2011 WL 240446, at *1 (Tex. App.—San Antonio Jan. 26, 2011,

no pet.) (mem. op.) (dismissing appeal based on agreed motion both referencing a rule

11 agreement dispositive of father’s issues and conceding that mother’s sole issue was

moot).

      We further dismiss as moot Mother’s fifth issue, which seeks a remand for

reconsideration of child support, medical support, and attorney’s fees if we reverse

and remand as to any of the now moot issues. We are dismissing the moot issues, not

reversing and remanding based on them. See R______, 514 S.W.3d at 928, 930;

B.W.E., 2014 WL 259869, at *1–2; D.S., 2011 WL 240446, at *1. Based on the Rule

11 Agreement and the parties’ representations to this court, we also vacate those

portions of the 2nd Reformed Order addressing conservatorship, possession, access,

and Mother’s periodic child-support obligation. See Speer v. Presbyterian Children’s Home

& Serv. Agency, 847 S.W.2d 227, 230 (Tex. 1993); Messier v. Messier, 458 S.W.3d 155,

162–63 (Tex. App.—Houston [14th Dist.] 2015, no pet.); Meeker v. Tarrant Cty. College

Dist., 317 S.W.3d 754, 759 (Tex. App.—Fort Worth 2010, pet. denied).




                                           6
II.   Our Resolution of Mother’s Attorney’s-Fee Issue Is Not Dependent on
      the Rule 11 Agreement, Nor Is It Moot.

      A.     The Rule 11 Agreement Does Not Mandate that We Reverse the
             Attorney’s Fee Award and Render that Father Take Nothing.

      In her supplemental brief, Mother argues that the parties’ Rule 11 Agreement

“is essentially a complete reversal” of the 2nd Reformed Order, and therefore the trial

court’s order that she pay Father’s attorney’s fees should be reversed, and Father

should take nothing. Mother also specifically contends that “[b]ecause the parties . . .

corrected [the first] point of error by agreement, the attorney’s fees awarded based on

that error should be reversed.” Mother cites no authority for these propositions. We

therefore reject them as inadequately briefed. See Fredonia State Bank v. Gen. Am. Life

Ins. Co., 881 S.W.2d 279, 284–85 (Tex. 1994) (discussing the “long-standing rule” that

point may not be preserved due to inadequate briefing); Tello v. Bank One, N.A.,

218 S.W.3d 109, 116 (Tex. App.—Houston [14th Dist.] 2007, no pet.).

      In the interest of justice, however, we note the following. First, the Rule

11 Agreement does not allude to any agreed trial court error.         Second, the Rule

11 Agreement does not reverse or mandate reversal of any portion of the 2nd

Reformed Order. Third, Mother acknowledges that the Rule 11 Agreement moots all

her issues except the attorney’s-fee issue and that we must dismiss those moot issues

and set aside the related portions of the 2nd Reformed Order. See Speer, 847 S.W.2d

at 230; Messier, 458 S.W.3d at 162–63; Meeker, 317 S.W.3d at 759. Fourth, the Supreme

Court of Texas has explained that dismissals based on mootness are not merits-based:


                                           7
      Dismissal for mootness is not a ruling on the merits. Rather, the court’s
      duty to dismiss moot cases arises from a proper respect for the judicial
      branch’s unique role under our constitution: to decide contested cases.
      Under our constitution, courts simply have no jurisdiction to render
      advisory opinions. Tex. Const. art. II, § 1.
Speer, 847 S.W.2d at 229. Fifth, Rule 43.2 of the Texas Rules of Appellate Procedure

lists dismissals and reversals as different types of judgments. Tex. R. App. P. 43.2(c)–

(f). Finally, whether Mother’s conservatorship, possession, access, or child-support

complaints mooted by the Rule 11 Agreement had any merit when they were live or

whether the Rule 11 Agreement now makes her a “prevailing party” does not control

an analysis of the award of attorney’s fees under Section 106.002 of the Texas Family

Code. See Tex. Fam. Code Ann. § 106.002(a) (West 2014) (providing in a title V

lawsuit, which includes modifications, “the court may render judgment for reasonable

attorney’s fees and expenses”). As our sister court in Austin has explained,

      Under the Family Code, the trial court has discretion to render judgment
      for reasonable attorney’s fees . . . . [S]ection 106.002 does not include
      language imposing either a “prevailing party” or “good cause”
      requirement, and we are not persuaded that these standards should be
      read into section 106.002 . . . . When the legislature intends to impose a
      prevailing-party or good-cause requirement, it does so with express
      language.
Coburn v. Moreland, 433 S.W.3d 809, 838 (Tex. App.—Austin 2014, no pet.) (citations

and internal quotation marks omitted). We therefore reject Mother’s contention that

the Rule 11 Agreement, which mandates dismissal of the issues it resolves, also

mandates both our reversal of the 2nd Reformed Order as to the provision ordering




                                           8
her to pay Father’s attorney’s fees and our rendition that he take nothing when that

issue was excluded from the Rule 11 Agreement.

      B.     The Rule 11 Agreement’s Mooting of Mother’s Other Issues Does
             Not Moot Her Attorney’s-Fee Issue.

      Our rejection of Father’s contention that Mother’s attorney’s-fee issue is moot

based on the mootness of the underlying issues is based on some of the same grounds

as our rejection of Mother’s contentions. We do not read Father’s supplemental brief

to agree with Mother that he should take nothing. Rather, he appears to contend

therein that the attorney’s-fee award should stand, but Mother’s challenge to it should

be dismissed as moot. We disagree.

      As the Supreme Court of Texas recently reiterated, “[A] case ‘is not rendered

moot simply because some of the issues become moot during the appellate process.’

If only some claims or issues become moot, the case remains ‘live,’ at least as to other

claims or issues that are not moot.”       State ex rel. Best v. Harper, No. 16-0647,

2018 WL 3207125, at *2 (Tex. June 29, 2018) (quoting In re Kellogg Brown & Root, Inc.,

166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding)); Messier, 458 S.W.3d at

163 (quoting same). Mother’s attorney’s-fee issue is still live because she has not

conceded that she should have to pay the fee and Father has not relinquished his

claim to the award.     See Messier, 458 S.W.3d at 162.      Further, because section

106.002 of the Texas Family Code did not require Father to be a prevailing party

before the trial court could award him attorney’s fees under the statute, see Coburn,



                                           9
433 S.W.3d at 838; see also Tex. Fam. Code Ann. § 106.002(a), the Rule

11 Agreement’s changes to the conservatorship, possession, access, and child-support

provisions do not control an analysis of Mother’s contention that the trial court

abused its discretion by ordering her to pay Father’s attorney’s fees. We therefore

address Mother’s fourth issue raised in her opening brief.

III.   The Trial Court Did Not Abuse Its Discretion by Ordering Mother to
       Pay Father’s Attorney’s Fees.

       In her fourth issue, Mother contends that the trial court abused its discretion

by granting Father a judgment for attorney’s fees against her. The 2nd Reformed

Order contains the following provision:

Attorney’s Fees
               IT IS ORDERED that good cause exists to award and IT IS
       ORDERED that [Father] is awarded a judgment against [Mother] in the
       amount of forty-five thousand dollars ($45,000.00) for attorney’s fees,
       with interest at 5% . . . per year compounded annually from the date the
       judgment is signed until paid. The judgment, for which let execution
       issue, is awarded against [Mother]. [Father] may enforce this judgment
       by any means available for the enforcement of a judgment for debt.
       [Mother] is ORDERED to pay the fees and interest to [Father] at his
       address by cash, cashier’s check, or money order.
       Mother alleges without explanation that there is no evidence that Father’s

attorney’s fees were necessary for S.R.’s safety and welfare or were necessaries or that

it was in S.R.’s best interest to award attorney’s fees against Mother. To the extent

Mother alleges that such evidence was required, she does not cite any law for such

requirement; we therefore reject her argument as inadequately briefed. See Fredonia

State Bank, 881 S.W.2d at 284–85; Tello, 218 S.W.3d at 116. In the interest of justice,


                                          10
we note that the trial court merely ordered that the award of attorney’s fees may be

enforced as a debt; see Tex. Fam. Code Ann. § 106.002(a); the trial court did not order

that the award could be enforced as child support. See Guillory v. Boykins, 442 S.W.3d

682, 692–93 (Tex. App.—Houston [1st Dist.] 2014, no pet.); see also Tex. Fam. Code

Ann. § 157.167 (West 2014) (providing attorney’s fees and costs awarded in

enforcement proceedings may be enforced as child support).            Mother does not

otherwise independently challenge the award of attorney’s fees.           We therefore

overrule her fourth issue.

                                  CONCLUSION

      Having (1) held Mother’s first, second, third, and fifth issues moot; (2) set aside

the related provisions of the 2nd Reformed Order; and (3) overruled her fourth issue,

we affirm the trial court’s 2nd Reformed Order as modified.



                                                      /s/ Mark T. Pittman
                                                      Mark T. Pittman
                                                      Justice

Delivered: December 27, 2018




                                          11